Citation Nr: 0616802	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  04-28 489A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for Legg Perthes 
disease, right hip, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Paul L. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from August 1968 until May 
1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Cleveland, Ohio.

In a letter dated July 28, 2005, the RO informed the veteran 
that his appeal had been certified to the Board.  The letter 
also gave him 90 days from the date of the letter to submit 
additional evidence to the Board.  The record reflects that 
the Board received new evidence from the veteran on August 
22, 2005 and October 26, 2005, within the 90 day period.  
Additional evidence dated December 14, 2005, January 2, 2006, 
January 24, 2006, and March 23, 2006, was received at the 
Board beyond the 90 period.  The Board observes that the 
above evidence has not yet been reviewed by the RO.  However, 
the Board also observes that the record contains a waiver 
located in the first footnote of the representative's May 
2006 informal hearing presentation stating "[t]he veteran 
hereby seeks waiver of prior regional consideration of 
documents filed subsequent to certification of his appeal . . 
. ."  Resolving all doubt in the veteran's favor, the Board 
will consider all of the mentioned evidence and proceed to 
adjudicate the claim.  38 U.S.C.A. § 5107(b) (West 2002).

 
FINDING OF FACT

Throughout the rating period on appeal, the service-connected 
right hip disability is manifested by complaints of pain, use 
of a cane, and flexion to 80 degrees with marked hip 
impairment.


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 30 
percent for Legg Perthes disease, right hip, have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, Diagnostic 
Code 5255 (2005).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Further, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of a January 2003 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  As the VCAA letter was issued prior to the April 
2003 initial adjudication of the claim, its timing is 
consistent with the holding in Pelegrini.   

The above notice did not set forth the relevant diagnostic 
code (DC) for the disability at issue.  However, this is 
found to be harmless error.  Indeed, the June 2004 Statement 
of the Case included such information, and included a 
description of the rating formula for all possible schedular 
ratings under that and alternative diagnostic codes.  As 
such, the failure to include such notice in the VCAA letter 
did not prejudice the veteran here.  The January 2003 letter 
also failed to discuss the law pertaining to effective dates.  
However, because the instant decision denies the veteran's 
claim for an increased rating, no effective date will be 
assigned.  As such, the absence of notice as to effective 
dates does not prejudice the veteran here.

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letter noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in his possession. 
All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board 
finds the VCAA notice requirements have been met in this 
case.

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service private and VA treatment and examination.  A co-
worker has submitted a statement on behalf of the veteran.  
Additionally, the claims file contains the veteran's 
statements in support of his claim.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  

Legal criteria

Disability evaluations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  Id. § 4.3. 
Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  Id. § 4.1.  Nevertheless, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Analysis

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show.

The veteran is claiming entitlement to an increased 
evaluation for his service-connected Legg Perthes disease, 
right hip, which is rated by analogy pursuant to Diagnostic 
Code 5255.  A February 1972 rating decision granted the 
veteran service connection for his right hip.  The veteran 
filed a claim for an increased evaluation, which was received 
by VA on January 9, 2003.  As such, the rating period on 
appeal is from January 9, 2002, one year prior to the date of 
receipt of the reopened increased rating claim.  See 38 
C.F.R. § 3.400(o)(2) (2005).

Currently, the veteran is assigned a 30 percent rating for 
Legg Perthes disease, right hip, pursuant to Diagnostic Code 
5255.  38 C.F.R. § 4.71a (2005).  Under that Diagnostic Code, 
a 30 percent evaluation is warranted for malunion of the 
femur, with marked knee or hip disability.  In order to 
achieve the next-higher 60 percent evaluation, the evidence 
must show a fracture of surgical neck of the femur with false 
joint, or a nonunion of the femur, without loose motion, and 
weightbearing preserved with aid of a brace.  Id.

A review of the objective evidence fails to reveal a 
disability picture commensurate with the criteria for a 60 
percent rating under Diagnostic Code 5255.  Indeed, the 
medical evidence, to include private and VA examinations and 
treatment records, is negative for fracture of the neck of 
the femur with false joint or fracture of the shaft or 
anatomical neck of the femur with nonunion.  No competent 
medical examiner has indicated otherwise.

In determining that the veteran's disability picture does not 
more nearly approximate the next-higher 60 percent rating, 
the Board has considered additional functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59; see 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  In this 
regard, the Board acknowledges the veteran's complaints of 
pain in VA outpatient records dated in June 2005 and in July 
2005.  The Board further acknowledges the veteran's March 
2006 statement in support of his claim stating that during 
walking he uses a cane and has constant pain.  The Board 
notes that the medical evidence shows painful motion of the 
right hip, which is an important factor in assessing the 
level of disability involving any form of arthritis.  See 38 
C.F.R. § 4.59.  VA examination in February 2003 indicated 
that the veteran reported pain, weakness, soreness, 
stiffness, fatigability, giving way, and limited endurance 
with his right leg.  Objectively, the examiner noted that the 
veteran has a slight limp and pain, soreness, and tenderness 
to palpation around the hip with pain on motion.  
Additionally, the veteran, at the October 2004 VA 
examination, reported complaints when engaged in prolonged 
standing and walking.  Also, repetitive use and the weather 
bother his right hip.  Also, the VA examiner noted the 
veteran's use of a cane, his difficulty with prolonged 
standing and walking, and that repetitive use and weather 
changes bother the hip.  The examination report notes that 
the veteran can perform normal daily activities.  Lastly, a 
February 2005 office note from D.S.-C., rheumatologist, 
reported that he wears a brace on his left knee and the pain 
in his right hip makes it difficult for him to sleep.  

Despite the above, the veteran's present level of disability, 
including functional loss due to pain, is contemplated by the 
30 percent rating under Diagnostic Code 5255.  Indeed, the 
findings, including pain and loss of endurance, do not lead 
to the conclusion that the veteran's disability picture is 
more comparable to the 60 percent criteria.  Rather, the 
overall evidence, as previously described, is not consistent 
with the next-higher rating.

The Board has also considered Diagnostic Codes 5252, which 
affords a 40 percent evaluation for flexion of the thigh 
limited to 10 degrees.  The objective range of motion 
findings, described below, do not establish thigh flexion 
limited to 10 degrees.  Moreover, for the reasons indicated 
earlier, the higher rating is not justified on the basis of 
additional functional limitation under 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca, 8 Vet. App. at 206-07.

According to VA standards, full hip range of motion is 
defined as 0 to 125 degrees hip flexion and 0 to 45 degrees 
hip abduction.  38 C.F.R. § 4.71, Plate II (2005).  
Objectively, the February 2003 examination revealed hip 
flexion to 60 degrees actively and 90 degrees passively, 
extension to 0 degrees, adduction to 10 degrees, abduction to 
40 degrees, and external rotation to 40 degrees and internal 
rotation to 20, with pain throughout the range of motion.  
The veteran was able to rise on his toes and heels and 
partial squat, holding on for support.  On subsequent VA 
evaluation in October 2004, the veteran had an antalgic gait.  
He had hip flexion to 80 degrees, extension to 0 degrees, 
adduction to 0 degrees, abduction to 25 degrees, and internal 
and external rotation to 20-25 degrees and internal rotation 
to 20, with pain.  The examiner noted that repeated motion 
increased the amount of pain, but there was no change in 
range of motion.  The radiologist gave an impression of 
moderate degenerative arthritic changes of the right hip and 
to a minimal degree the left hip.  Both of the above VA 
examinations indicated that the veteran's right hip 
disability did not interfere with the activities of his daily 
living.

In brief, while the objective evidence detailed above does 
demonstrate pain and limited motion associated with the 
veteran's right hip disability, such has already been 
contemplated in the assignment of the current 30 percent 
rating in effect throughout the rating period on appeal.  

Furthermore, the Board has considered whether any alternate 
Code sections serve as a basis for a higher rating here.  In 
this regard, Diagnostic Code 5250 affords a 60 percent 
evaluation for favorable ankylosis of the hip in flexion at 
an angle between 20 degrees and 40 degrees, and in adduction 
or abduction.  However, no competent medical evidence has 
revealed that ankylosis is present.  As such, Code section 
5250 is not for application here.

Additional provisions that are potentially applicable to the 
veteran's hip disabilities include Diagnostic Codes 5254 and 
5275.  Diagnostic Code 5254 requires a flail joint of the 
hip; and Diagnostic Code 5275 addresses shortening of the 
lower extremity.  Relative to Diagnostic Code 5254, there is 
no evidence of flail joint of the right hip.  As for 
Diagnostic Code 5275, the competent medical evidence of 
record does not establish that the veteran has shortening of 
one of his legs by at least 3 inches.  There are no other 
relevant Diagnostic codes for consideration.

The Board has considered the possibility of whether the 
veteran's arthritis should be separately rated on the basis 
of VA regulations.  Evaluations for distinct disabilities 
resulting from the same injury or disease may be separately 
evaluated as long as the symptomatology for one condition is 
not "duplicative of or overlapping with the symptomatology" 
of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 
261-62 (1994).  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  See 38 
C.F.R. § 4.14 (2005).  In this case, the medical evidence 
does not support a separate rating for arthritis, as all of 
the veteran's right hip symptomatology, to include complaints 
of pain and limitation of motion, is encompassed by the 
current 30 percent disability rating.  There are no symptoms 
which can be said to be uniquely associated with the 
arthritis which would allow for the assignment of a separate 
rating.

The Board acknowledges the veteran's representative's 
contentions that the veteran's right hip disability should be 
rated by analogy to ones for fractures of the femur.  
However, there is no competent medical evidence to suggest 
the veteran has a fracture or other disability comparable 
therewith.  Indeed, the October 2004 VA examination and 
radiology consult noted that no surgeries had been performed 
nor were any recent fractures present.

In conclusion, although Board does not doubt that the veteran 
experiences pain and discomfort due to his service-connected 
disability, such symptomatology is contemplated in the 
currently assigned 30 percent rating.  The Board finds that 
the evidence more nearly approximates the criteria for a 30 
percent rating under Diagnostic Code 5255 for his right hip 
disability.  See 38 C.F.R. § 4.7.  As the preponderance of 
the evidence is against the claim for a rating higher than 30 
percent, the benefit-of-the-doubt rule is inapplicable, and 
the claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

 Finally, the Board acknowledges the veteran's statements and 
the supporting March 2006 letter from T.M. that the veteran's 
right hip disability has caused him an early retirement from 
his occupation.  The Board further acknowledges that the 
veteran indicated in an August 2004 statement in support of 
his claim that he was advised to retire early from his trade.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  Here, 
the evidence does not reflect that the disability at issue 
caused marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2005) is not 
warranted.


ORDER

A rating in excess of 30 percent for Legg Perthes disease, 
right hip, is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


